Citation Nr: 0409199	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-09 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a stress 
fracture involving the left foot.


ATTORNEY FOR THE BOARD

J. Ashley, Law Clerk











INTRODUCTION

The appellant had active military service from August 2001 
through April 2002.  She also serves in the Army Reserve, to 
include active duty for training from June 1991 through 
October 1991. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


REMAND


The Board notes that the RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC) in January 2003.  NPRC responded that the request had 
been forwarded to "Code 11" and that any follow-ups should 
be directed to that office.  The record indicates that the 
appellant is in the Army Reserve.  The Board finds that 
another attempt to locate the complete service medical 
records should be made.

The report of a December 2002 VA examination does not address 
the etiology of any currently present foot disability.  The 
Board therefore concludes that the additional development is 
warranted.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should ensure that a request 
to the NPRC, "Code 11" has been made.  
The RO should also request the veteran's 
Reserve unit, the 370th Military Police 
Co. located in New Kensington, 
Pennsylvania, to provide copies of any 
service medical records.  

3.  The RO is requested to ask the 
appellant to furnish copies of any 
additional service medical records in her 
possession.

4.  The RO is requested to forward the 
veteran's claims folder to the VA 
examiner who conducted the December 2002 
examination for an addendum (if 
unavailable to another VA podiatrist).  
Following a review of the record the 
examiner is requested to indicate whether 
the hallux valgus diagnosed in December 
2002 is congenital, developmental, or an 
acquired disorder.  The examiner is also 
requested to render an opinion as to 
whether it is as likely as not that any 
findings or symptoms of the left foot are 
related to the inservice injury.  If the 
examiner indicates that another 
examination is warranted, it should be 
conducted.  A complete rationale for any 
opinion expressed should be included in 
the report.

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case and be afforded an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


